DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Re: Proposed Examiner’s Amendment
It is noted that on March 17, 2022, Examiner sent a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance, which proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.

Election/Restrictions
Applicant's election with traverse of Species IV (the species corresponding to the bending tool storage device for storing bending tools of Figure 9 and having the rotating installation with three tool guides of Figure 8) in the reply filed on 12/15/2021 is acknowledged.  
The traversal is on the following ground(s):
As an initial matter, Applicant respectfully traverses the Examiner’s position that the inventions listed in Species i-v lack the same of corresponding special technical features that make a contribution over the prior art in view of WO 2015/176083.

In this connection, it is respectfully submitted that WO ‘083 has nothing to do with Applicant’s storage device as recited in the claims and that the features of WO ‘883 appear to have been misinterpreted.

The Examiner has taken the position that “4” is a shelf type rack (“Werkzeugmagazin”);

“10” is supply path (which, however, is a push chain of the transfer device and not the supply path); and


It is respectfully submitted, moreover, that the conclusion that the rotating
installation (20) for rotating the bending tools (8) of WO ‘083 is disposed between the transfer point (23) and at least a portion of the supply path(10) is unfounded.

Howsoever the transfer point is interpreted, it is respectfully submitted that WO ‘083 fails to disclose or suggest that the rotating installation is disposed between the transfer point and the supply path. In fact, WO ‘883 fails to disclose or suggest a transfer point in the sense of Applicant’s claim 1.

Even if the transition between the rotating installation (disc 20 or “Werkzeugmagazin” 4) and the supply path (23) would be regarded as transfer point, WO ‘083 still would fail to disclose or suggest the arrangement of the rotation installation between the transfer point and the supply path.

According to Applicant’s bending tool storage device as set forth in claim 1, the at least one first transfer device transfers bending tools from the storage locations to the transfer point. The rotating installation is arranged between that transfer point and the supply path. The supply path is for issuing and/or retrieving bending tools.

In other words, the rotating installation connects or couples the transfer point with the supply path. Contrary to the position of the Examiner, it is respectfully submitted that this arrangement is not the case in WO ‘083 and that WO ‘083 therefore fails to disclose or suggest the subject matter of Applicant’s claim 1.

This is not found persuasive.  
First, with respect to Applicant’s assertion that element 10 of WO '083 “is a push chain of the transfer device and not the supply path,” is noted that claim 1 sets forth therein that the claimed supply path “preferably be in the form a tool guide.”  Since element 10 of WO '083 provides for linear guidance of a given bending tool (8) from its storage location (21) to a transfer point (23), and further to a clamping bar (27), element 10 is in fact a tool guide, and thus constitutes a supply path as set forth in claim 1.  Note that Applicant very broadly claimed the supply path in claim 1.  Applicant didn’t, for example, claim the supply path as having first and second guiding sections with respective channels through which the bending tools are pushed by 10 of WO '083 is “not a supply path,” isn’t found to be persuasive.  
Next, with respect to Applicant’s arguments that element 23 “should be interpreted as supply path,” it is noted that while Applicant is entitled to interpret WO '083 in a manner in which element 23 is seen as the supply path, the Examiner is entitled to an interpretation of the prior art (WO '083) that may be different than Applicant’s, as long as the interpretation is made with broadest reasonable interpretation.  Noting this, it is reasonable to interpret element 23 of WO '083 as a transfer point, as it is the point of transfer for a given bending tool (8) to and from the bending tool storage device (1).  As such, Applicant’s assertion that element 23 of WO '083 “should be interpreted as supply path,” isn’t found to be persuasive.  
With respect to Applicant’s arguments corresponding to “the conclusion that the rotating installation (20) for rotating the bending tools (8) of WO ‘083 is disposed between the transfer point (23) and at least a portion of the supply path(10) is unfounded,” and “WO ‘883 fails to disclose or suggest a transfer point in the sense of Applicant’s claim 1,” and “WO ‘083 still would fail to disclose or suggest the arrangement of the rotation installation between the transfer point and the supply path,” Examiner respectfully disagrees.  This is because with respect to the horizontal direction that extends parallel to the double arrows shown in Figure 2 of WO ‘083, a portion of the rotating installation (20) for rotating the bending tools (8) about a vertical axis, is disposed at a given time between the transfer device (23) and a part of the supply path (10).  Thus, the limitation of claim 1 corresponding to “wherein the bending tool storage device comprises, between the transfer point and the supply path, a rotating installation for rotating the bending tools,” is in fact taught by WO ‘883.  Therefore, Applicant’s arguments disputing such aren’t found to be persuasive.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather, Applicant claims at the end of independent claim 1, “between the transfer point and the supply path, a rotating installation for rotating the bending tools.”  That is to say that Applicant has not set forth therein any requirement for coupling of the transfer point with the supply path by the rotating installation.  Therefore, Applicant’s argument isn’t found to be persuasive.  
The traversal is also on the following ground(s):
Moreover, it is respectfully submitted that at least claims 4 and 5 (see, for example, FIGS. 8 and 9 of Applicant’s disclosure), claim 6 (see, for example, page 16, seventh paragraph, of Applicant’s disclosure), and claim 8 (see, for example, page 15, last paragraph, of Applicant’s disclosure) also belong to Species iv along with claims 1-3, 5, and 9-26 identified by the Examiner.

As can be seen above, Applicant has not provided any specific arguments as to why it is believed that claims 4, 5, 6, and 8 “belong to Species iv along with claims 1-3, 5, and 9-26 identified by the Examiner.”  
First, it is noted that claim 5 was identified by Examiner in the Requirement for Unity of Invention sent on 10/20/2021 as corresponding to Species iv.  As such, claim 5 has been examined by Examiner in this Office Action.  
With respect to claims 6 and 8, neither corresponds to Species IV.  Rather, claim 6 corresponds to Species iii, which features the rotating installation with pivotable tool guides of 
With respect to claim 4, Applicant is found to be correct in that it does indeed correspond to elected Species iv.  Thus, claim 4 has been examined by Examiner in this Office Action.  
Lastly, the traversal is on the following ground(s):
Moreover, it is believed that any search for the invention embodied in Species iv would necessarily include a search for the inventions embodied in the remaining species i-ii and v. Thus, the simultaneous search for all species is believed not to constitute an unreasonable search for the Patent Examiner.

In addition, it is believed that the objectives of streamlined examination and compact prosecution would be promoted if a search were conducted simultaneously for all species. Also, the necessity of filing multiple patent applications in this case does not serve to promote the public interest because of the extra expense that is involved, in filing fees and examination costs, as well as the burden upon the public, due to the necessity of searching through a multiplicity of patent files in order to find the complete range of the subject matter claimed in several different patents that could otherwise be found in one issued patent only.


Applicant’s above argument is not found to be persuasive.  This is because Applicant’s above argument pertains to burden, and burden is not a consideration in unity of invention analysis.  Rather, burden is a consideration in independent and distinct analysis.  Note that the analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111 (a) (independent and distinct analysis) (see MPEP 803).  Please be advised that the current Application is a national stage application that was submitted under 35 U.S.C. 371.  See particularly the Notice of Acceptance of Application Under 35 USC 371 and 37 CFR 1.495 (Form PCT/DO/EO/903) mailed 9/26/2019.  As such, unity of invention analysis was applied in the Requirement for Restriction mailed on 10/20/2021, and burden was not 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 6-8, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
Please note that claim 29 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.  Please see the Requirement for Restriction/Election mailed on 10/20/2021 for further details regarding the withdrawal of claim 29.  For the sake of clarity, it is noted that the  Requirement for Restriction/Election mailed on 10/20/2021 was sent, since the previous Examiner for this application did not require an election of species in the Requirement for Restriction/Election mailed on 1/8/2021.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On each of lines 6 and 7 of the claim, “the” should be inserted before each instance of “bending tools (2)”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  On line 3 the claim, “of the bending tools (2)” should be inserted after “at least one bending tool (2)”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  On line 4 the claim, “of the bending tools (2)” should be inserted after “a bending tool (2)”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 3 the claim, “of the bending tools (2)” should be inserted after “at least one bending tool (2)”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  On line 4 the claim, “of the bending tools (2)” should be inserted after “a bending tool (2)”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  On line 5 of the claim, “of the bending tools (2)” should be inserted after “a bending tool (2)”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  On each of lines 3 and 5 of the claim, “that extend” should be inserted before each instance of “parallel to one another”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  On each of lines 2 and 3 of the claim, “the” should be inserted before each instance of “storage locations”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On line 5 the claim, “of the bending tools (2)” should be inserted after “a bending tool (2)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As such, it is unclear if the claimed rack necessarily has to be “shelf-type” or not.  
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As such, it is unclear if the claimed at least one supply path has to be “in the form of a tool guide” or not.  
Lines 7-8 of claim 1 state, “the storage locations.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular storage locations of the “plurality of storage locations” set forth in claim 1, line 3 that “the storage locations” are intended to reference.  
Line 10 of claim 1 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” is intended to reference.  
Regarding claim 2
Line 3 of claim 2 states, “said tool guide.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular tool guide of the “at least one tool guide” set forth in claim 2, lines 2-3 that “said tool guide” is intended to reference.  
Line 4 of claim 2 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” of claim 2, line 4 is intended to reference.  
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Thus, it's unclear if the rotational angle between the first rotational angle and the second rotational angle necessarily amounts to “at least 45°”, “at least 60°”.
Line 3 of claim 3 states, “the tool guides.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular tool guides of the “at least two tool guides” set forth in claim 3, lines 2-3 that “the tool guides” are intended to reference.  
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Thus, it's unclear if the tool guides are necessarily tilted towards one another “by an angle of at least 60°.”  
Line 2 of claim 4 states, “the tool guides.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular tool guides of the “at least two tool guides” set forth in claim 3, lines 2-3 that “the tool guides” of claim 4, line 2 are intended to reference.  
Regarding claim 4
Line 3 of claim 5 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” of claim 5, line 3 is intended to reference.  
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As such, it is unclear if the claimed distance necessarily “amounts to at least a quarter of the length of the tool guide” or not.  
Line 5 of claim 9 states, “the tool guide.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular tool guide of the “at least one tool guide” set forth in claim 2, lines 2-3 that “the tool guide” of claim 9, line 5 is intended to reference.  
Line 2 of claim 10 states, “the tool guides.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular tool guides of the “at least two tool guides” set forth in claim 3, lines 2-3 that “the tool guides” of claim 10, line 2 are intended to reference.  
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As such, it is unclear if the claimed polygon necessarily is an “equilateral polygon,” specifically “an equilateral triangle or a square.”  
Line 2 of claim 11 states, “the storage locations.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular storage locations of the “plurality of storage locations” set forth in claim 1, line 3 that “the storage locations” of claim 11, line 2 are intended to reference.  
Claim 12the tool guides of the storage locations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Line 2 of claim 12 states, “the storage locations.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular storage locations of the “plurality of storage locations” set forth in claim 1, line 3 that “the storage locations” of claim 12, line 2 are intended to reference.  
Line 3 of claim 12 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” of claim 12, line 3 is intended to reference.  
Regarding claim 12, the phrases "preferably," "particularly preferred," and "in particular" render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  As such, it is unclear if the tool guides of the storage locations are necessarily tilted towards the tool guide of the supply path “by an angle of at least 45°,” “by an angle of at least 60°,” and “by an angle of 60° or by an angle of 90°.”  
Line 3 of claim 13 states, “the storage locations.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular storage locations of the “plurality of storage locations” set forth in claim 1, line 3 that “the storage locations” of claim 13, line 3 are intended to reference.  
Claim 14 recites the limitation "the tool guides of the storage locations" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5 of claim 14 
Regarding claim 15, the phrases "preferably," "particularly preferred," and "in particular" render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  Thus, it is unclear if the tool guide is necessarily pivotable about a pivot axis “by an angle of at least 45°,” “by an angle of at least 60°,” and “by an angle of 60°.”  
Line 2 of claim 16 states, “the first transfer device.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular first transfer device of the “at least one first transfer device” set forth in claim 1, line 7 that “the first transfer device” of claim 16, line 2 is intended to reference.  
Line 4 of claim 17 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” of claim 17, line 4 is intended to reference.  
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As such, it is unclear if the claimed second transfer device necessarily is “controlled independently of and/or temporally parallel to the first transfer device.”  
Line 5 of claim 17 states, “the second transfer device.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular second transfer device of the “at least one second transfer device” set forth in claim 17, line 3 that “the second transfer device” of claim 17, line 5 is intended to reference.  
Line 6 of claim 17 
Line 2 of claim 18 states, “the second transfer device.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular second transfer device of the “at least one second transfer device” set forth in claim 17, line 3 that “the second transfer device” of claim 18, line 2 is intended to reference.  
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As such, it is unclear if the claimed shuttle necessarily is “in the form of a carriage or trolley.”  
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Thus, it is unclear if the claimed shuttle necessarily is displaceable “in the tool guide of the supply path.”  
Line 4 of claim 18 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” of claim 18, line 4 is intended to reference.  
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Thus, it is unclear if the claimed shuttle necessarily comprises “a releasable coupling for connecting a bending tool to the shuttle.”  
Line 2 of claim 19 states, “the second transfer device.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular second transfer device of the “at least one second transfer device” set forth in claim 17, line 3 that “the second transfer device” of claim 19, line 2 is intended to reference.  
Regarding claim 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Thus, it is 
Regarding claim 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Thus, it is unclear if the claimed elongated traction and pressure transfer means necessarily can be moved “in the tool guide of the supply path.”  
Line 5 of claim 19 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” of claim 19, line 5 is intended to reference.  
Claim 20 recites the limitation " the storage locations of a first group" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrases "preferably," "particularly preferred," and "in particular" render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  As such, it is unclear if the first tool guides are necessarily tilted towards the second tool guides “by an angle of at least 45°,” “by an angle of at least 60°,” and “by an angle of 60°.”
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As such, it is unclear if the claimed rotating installation necessarily has to be “in a shelf compartment of the rack.”  
Lines 2 and 8 of claim 23 each state therein, “the supply path.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular 
Lines 2 and 5 of claim 24 each state therein, “the storage locations.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular storage locations of the “plurality of storage locations” set forth in claim 1, line 3 that “the storage locations” of claim 24, lines 2 and 5 are intended to reference.  
Regarding claim 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Therefore, it is unclear if several storage locations necessarily are arranged “in one shelf compartment of the rack.”  
The term “several” in claim 24 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear as to how many storage locations constitute “several storage locations.”  
Line 3 of claim 25 states, “the supply path.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular supply path of the “at least one supply path” set forth in claim 1, line 5 that “the supply path” of claim 25, line 3 is intended to reference.  
Line 2 of claim 26 .  
Claim 26 recites the limitation "the second transfer device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-14, 16, 20-22, 24, and 25, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haselbock (WIPO Publication No. 2017004648 A1).
Please note that Haselbock was cited by Applicant on the IDS filed on 7/25/2019.
Claim 1:  Figure 4 of Haselbock shows a bending tool storage device for storing bending tools (2), wherein the bending tool storage device comprises a shelf-type rack (1) as well as at least one supply path (7) in the form of two tool guides (17) for issuing/supply bending tools (2) to a bending press (20) and/or retrieving the bending tools (2) from the bending press (20).  
Next, as be seen in at least Figure 6 of Haselbock, the bending tool storage device further comprises a first transfer device (9).  
As can be seen in Figure 4 of Haselbock, the shelf-type rack (1) includes a plurality of storage units (3), and each storage unit (3) can be embodied as shown in Figure 5.  As Figure 5 of Haselbock shows, the storage unit (3) has an inner tool storage (6) on which a plurality of storage locations (16) for bending tools (2) are arranged.  Thus, via the inner tool storage (6) thereof, the shelf-type rack (1) has “a plurality of storage locations [16] for bending tools [2].”  


    PNG
    media_image1.png
    706
    1252
    media_image1.png
    Greyscale

Also, as can be seen between Figure 4 of Haselbock and annotated Figure 5 of Haselbock (which is provided above), with respect to the direction extending horizontally from left-to-right/ right-to-left in each of said figures, a rotating installation (4) for rotating the bending tools (2) about the vertically-extending axis of rotation (18) is disposed between the supply path (7) and the transfer point.  

Claim 2:  Also, as can be seen in Figure 5, the rotating installation (4), which is rotatable about the vertically-extending axis of rotation (18), comprises a plurality of tool guides (14).  Note that Figure 5 of Haselbock has been annotated and provided below.  In annotating the figure, one of 

    PNG
    media_image2.png
    548
    1068
    media_image2.png
    Greyscale


As can be seen above in annotated Figure 5 of Haselbock, the tool guide (14) is disposed in a first rotational position (the first rotational position being denoted by the “1” in the above annotated figure) in which it (14) is in aligned orientation with the at least one supply path (7).  When the rotating installation (4) is rotated 180° into a second rotational position (the second rotational position being denoted by the “2” in the above annotated figure), the tool guide (18) points towards the transfer point.  (Please note that the transfer point is denoted by “X” in the above annotated figure).  Since the rotational angle between the first rotational position and the second rotational position is 180°, “the rotational angle between the first rotational position and the second rotational position preferably amounts to at least 45°, preferably at least 60°.”  
Claim 3:  Also, as can be seen in Figure 5, the rotating installation (4), which is rotatable about the vertically-extending axis of rotation (18), comprises forty tool guides (14), which are evenly distributed about the rotating installation (4).  As such, adjacent tool guides (14) are 9° apart within the 360° circular rotating installation (4).  Noting this, Examiner has circled in annotated Figure 5, which is provided below, two tool guides (14) that are tilted towards one another by an angle of at least 60°, specifically by 72°.  Please note that these two tool guides (14) are tilted towards one another such that longitudinal axes extending therethrough would intersect at the vertically-extending axis of rotation (18).  

    PNG
    media_image3.png
    722
    1044
    media_image3.png
    Greyscale


Claim 4:  First, note that the rotating installation (4) is rotatable about the vertically-extending axis of rotation (18).  Second, Examiner notes that the rotating installation (4) is embodied as a disc-shaped platform.  As such, the forty tool guides (14) of the rotating installation (4) are arranged on a disc-shaped platform.  This is apparent in Figure 5.  As the rotating installation (4) 

Claim 5:  Figure 5 of Haselbock has once again been annotated and provided below.  Noting this, the designated first tool guide (14) of the rotating installation (4) is disposed such that it is in aligned orientation with the supply path (7).  As to the designated second tool guide (14) of the rotating installation (4), in the at least one rotational position of the said rotating installation (4) shown below, said second tool guide (14) is disposed such that it points toward the transfer point, which is denoted by “X” in the below annotated figure.  

    PNG
    media_image4.png
    548
    1048
    media_image4.png
    Greyscale




Claim 9:  Also, as can below in annotated Figure 5 of Haselbock, the at least one tool guide (14)/ the tool guide (14) of the rotating installation (4), comprises a distance (A) from the axis of rotation (18), at a position at which the tool guide (14) is closest to said axis of rotation (18), 

    PNG
    media_image5.png
    604
    1061
    media_image5.png
    Greyscale





Claim 10:  As can be seen in at least Figure 5, each of the transfer magazine’s (5) guides (15) is formed as a rectangle.  Since a rectangular is a polygon, each of the rotating installation’s (4) tool guides (14) extend along/beside/next to the sides of the rectangular guides (15) of the transfer magazine (5).  Thus, in this way, the tools guides (14) of the rotating installation (4) extend along the sides of polygons.  Please note that due to the use of “preferably” in claim 10, the claimed polygon is not actually required to be any of equilateral polygon, a square, or an equilateral triangle.  

Claim 11:  As was stated above in the rejection of claim 1, Figure 5 of Haselbock shows the storage unit (3) having an inner tool storage (6) on which a plurality of storage locations (16) for bending tools (2) are arranged.  Please note that each of the plurality of storage locations (16) is and of itself a tool guide for retaining and guiding respective bending tools (2).  

Claim 12:  Regarding the inner tool storage (6), it is rotatable about the vertically-extending axis of rotation (18), and it comprises twenty storage locations (16) and tool guides that are evenly distributed about the inner tool storage (6).  Adjacent storage locations (16) and tool guides are  therefore 18° apart within the 360° circular inner storage (6).  Next, as the inner tool storage (6) is rotatable/indexable about the axis of rotation (18), its storage locations (16), which are again are in and of themselves tool guides, can each be brought into a position so as to be tilted towards the tool guides (17) of the supply path (7) by angle of at least 45°.  (Due to the use of “preferably” in claim 12, the claimed tool guides of the storage locations aren’t required to be tilted towards the tool guide of the supply path by any particular angular value).  Figure 5 of Haselbock has been annotated and provided below so as to show two storage locations (16), and by extension tool guides, that are tilted towards/in the direction of the tool guides (17) of the supply path (7), one by an angle of 18° and one by an angle of 54°.  Examiner notes that each of the twenty storage locations (16) and the associated tool guides thereof can be brought into the positions that the two storage locations (16) pointed to below are disposed in.  

    PNG
    media_image6.png
    686
    1232
    media_image6.png
    Greyscale

Claim 13:  With regards to the first transfer device (9), it comprises a tool holder for holding a given bending tool (2).  Please note that the tool holder may be considered to be the body in which a tool guide is formed.  The tool holder of this interpretation is pointed to below in annotated Figure 1.  It is by means of this tool holder that the storage locations (16) and the transfer point can be approached.  For example, the tool holder provides for the shuttle (22) of the first transfer device (9) to approach the storage locations (16) and the transfer point.  

    PNG
    media_image7.png
    725
    1062
    media_image7.png
    Greyscale


Alternatively, the tool holder may be considered by Examiner to be the shuttle (22) of the first transfer device (9).  Please be advised that the shuttle (22) constitutes a tool holder in that it can hold, via the manipulator/coupling thereof, a bending tool (2).  Figure 6 shows the shuttle (22), via its manipulator/coupling, holding a given bending tool (2).  Please note that it is by means of the shuttle (22)/tool holder that the storage locations (16) and the transfer point can be approached.  This is because the shuttle (22)/tool holder is the element that moves between the storage locations (16) and transfer point for displacement of the bending tools (2).  




Claim 14:  Please note that claim 14 is rejected with respect to the interpretation presented in claim 13 in which the tool holder is the body in which a tool guide is formed.  
As can be seen below in annotated Figure 1, the tool holder comprises a tool guide for guiding and retaining the given bending tool (2).  Please note that the tool guide has been brought into aligned orientation with the storage locations (16) and the tool guides thereof, noting that each of the storage locations (16) is and of itself a tool guide.  

    PNG
    media_image7.png
    725
    1062
    media_image7.png
    Greyscale


Claim 16:  Please note that claim 16 is rejected with respect to the interpretation presented in claim 13 in which the shuttle (22) is considered by Examiner to constitute the tool holder.  
	First, by way of the shuttle (22)/tool holder thereof, the first transfer device (9) comprises a manipulator/coupling.  According to Haselbock, the manipulator/coupling provides for attachment of a given bending tool (2) and for pushing and pulling of the bending tool (2) 

Claim 20:  Examiner draws attention to annotated Figure 5, which has been provided on the following page.  The storage locations (16) of the inner tool storage (6) that have been circled within the annotated figure constitute storage locations (16) of a first group of tool guides, the tool guides being first tool guides that also extend parallel to one another.  (Please note that each of the storage locations (16) is and of itself a tool guide).  
Next, Examiner directs attention to Figure 4 of Haselbock.  Storage locations of a second group of storage locations are formed by the supply path’s (7) two tool guides (17), which constitute second tool guides that extend parallel to one another.  
Due to the inner tool storage’s (6) angular position, noting that the inner tool storage (6) is rotatable about the vertically-extending axis of rotation (18), the first tool guides are oriented so as to be tilted towards/in the direction of the second tool guides.  (Due to the use of “preferably” in claim 20, the claimed first tool guides aren’t required to be tilted towards the second tool guide of the supply path by any particular angular value).  That said, be advised that each of the first tool guides is tilted towards the second tool guides by an angle of 90°.  

    PNG
    media_image8.png
    686
    1265
    media_image8.png
    Greyscale


Claim 21:  With respect to the horizontal direction that extends from left-to-right/right-to-left in Figures 4 and 5, the rotating installation (4) is arranged between the storage locations (16) of the first group and the storage locations of the second group.  

Claim 22:  As can be seen between Figures 4 and 5, the rotating installation (4) is supported by the shelf-type rack (1).  The rotating installation (4) is also arranged in a storage unit (3), which is a shelf compartment of the shelf-type rack (1).  

Claim 24:  As can be seen in Figure 4 of Haselbock, the storage locations are arranged within four vertically spaced planes.  Please note that each of the four vertically spaced planes has a respective shelf compartment in the form of a given storage unit (3, 3, 13, 13).  As each of the storage units (3, 3, 13, 13) has a plurality of storage locations, e.g. storage locations 16, it follows that several storage locations are arranged in each shelf compartment of the shelf-type rack (1).  
16, disposed above the rotating installation (4) of the bottommost plane.  This is because there are storage locations (4) in the inner tool storage (6) of the plane that is disposed second to the bottom.  

Claim 25:  As can be seen below in annotated Figure 4 of Haselbock, the right-hand boundary of the shelf-type rack (1) from the perspective of Figure 1 separates a first side of the rack (1) from an opposing side of the rack (1).  

    PNG
    media_image9.png
    833
    1111
    media_image9.png
    Greyscale




Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, as best understood in view of the rejections thereof under 35 U.S.C. 112,  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haselbock (WIPO Publication No. 2017004648 A1), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Haselbock (WIPO Publication No. 2017004648 A1) in view of Tsuchiya (Great Britain Publication No. GB 2282803 A).  
Claim 15:  Upon comparison of Figures 1 and 2 of Haselbock with Figure 4 of Haselbock, it is noted that the first transfer device (9), including the tool guide of the first transfer device’s (9) tool holder, must be pivotable by at least 180° about a pivot axis, which extends parallel to the vertically-extending axis of rotation (18), so as to be able to place the tool guide (as well as the shuttle (22)) into alignment with the supply path (7) for the conveyance of bending tools (2).  
	Alternatively, should it be held that the first transfer device (9) and the tool guide thereof is not pivotable by at least 180° about a pivot axis, which extends parallel to the vertically-extending axis of rotation (18), Examiner then directs attention to Tsuchiya.
R [page 8, lines 24-25], since the first transfer device (32) is connected to a pivotable shaft (31). With this configuration, the first transfer device (32) is able to pivot between each of the storage locations (27, 28) in a given rack-row (25).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to mounted the first transfer device (9) of Haselbock to the pivotable shaft (31) of Tsuchiya, so as to provide the first transfer device (9) with the advantage of being able to pivot between each the plurality of storage locations (6) of at least the inner tool storage (6), thereby enabling time to be saved, as the first transfer device (9) can pivot itself and the tool guide thereof toward a given one of the storage locations (6) whilst the given one of storage location s(6) is simultaneously being rotated by the inner tool storage (6) toward the first transfer device (9) and the tool guide thereof.  In making this modification, the first transfer device (9), including the tool guide and tool holder thereof, are pivotable about a vertical pivot axis (O), which extends parallel to the vertically-extending axis of rotation (18), by an angle of 360°.  

Claim Rejections - 35 USC § 103
Claims 17-19, 23, and 26, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Haselbock (WIPO Publication No. 2017004648 A1).
Claim 17:  The bending tool storage device for storing bending tools (2) of Figure 4 comprises a shelf-type rack (1) having a plurality of storage units (3) that are vertically separated.  As was 
The bending tool storage device for storing bending tools (2) of Figure 4 further comprises a first transfer device (9), which can be seen in at least Figure 1, 2, and 6.  The bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock; however, isn’t disclosed as having a “second transfer device by means of which a bending tool can be moved along the tool guide of the supply path, wherein preferably the second transfer device can be controlled independently of and/or temporarily parallel to the first transfer device.”  
	The bending tool storage device embodiment of Figure 7 of Haselbock; however, shows two vertically-separated storage units (3), each of which having a transfer magazine (5) and a rotating installation (4).  Please note that each of the two vertically-separated storage units (3) is also shown as having a respective transfer device (9).  Thus, the bending tool storage device embodiment of Figure 7 of Haselbock has first (9) and second transfer devices (9).  (It is noted that the first (9) and second transfer devices (9) are embodied like the transfer device (9) shown in Figure 6 of Haselbock).  Due to this configuration, upper and lower bending tools (2) can simultaneously be sent by the first transfer device (9) and the second transfer device (9) to the associated bending press (20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock with a second transfer device (9), in accordance with the disclosure of the bending tool storage device embodiment of Figure 7 of Haselbock, so as to enable the vertically-separated plurality of storage units (3) of the bending tool storage device 
Thus, the modified bending tool storage device comprises a second transfer device (9), by means of which a bending tool (2) can be moved along, for example, the upper one of the two tool guides (17) of the supply path (7).  Note that first (9) and second transfer devices (9) are controlled independently of one another in that, as the first (9) and second transfer devices (9) are separate elements, one can be actuated while the other remains stationary.  Please also note that should the first (9) and second transfer devices (9) simultaneously send upper and lower bending tools (2) to the bending press (20), then said first (9) and second transfer devices (9) will have been temporally operated in parallel.  

Claim 18:  As was advised above in the rejection of claim 17, both the first (9) and second transfer devices (9) are embodied like the transfer device (9) that is shown in Figure 6 of Haselbock.  Noting this, Examiner now directs attention to Figure 6 of Haselbock.  
As can be seen therein, the second transfer device (9) comprises a shuttle (22) in the form of a carriage, which in turn comprises a releasable coupling for connecting a bending tool (2) to the shuttle (22) [EPO Machine Translation, paragraph 0064].  During displacement of the bending tool (2), the second transfer device (9) is displaced along, for example, the upper one of the two tool guides (17) of the supply path (7).

Claim 19:  As can be seen in Figure 6 of Haselbock, the second transfer device (9) further comprises a tension and/or pressure transmission means (23), which is in the form of a belt, cable, rod, or chain [EPO Machine Translation, paragraph 0064].  Like the shuttle (22) associated therewith, the transmission means (23) is able to be displaced along, for example, the upper one of the two tool guides (17) of the supply path (7).

Claim 23:  First, it is noted that Figure 4 of Haselbock shows the supply path (7) as comprising two tool guides (17).  Figure 4 also shows a vertically extending axis (28) extending through the middle of the two tool guides (17).  Noting this, with respect to the upper tool guide (17) of the two tool guides (17) of the supply path (7), the channel thereof is a first guiding section.  Also, with respect to the lower tool guide (17) of the two tool guides (17) of the supply path (7), the channel thereof is a second guiding section.  Next, it's advised that supply path (7) is able to be vertically displaced along the vertically extending axis (28).  As a result, with respect to the vertical direction, the supply path (7) is able to be moved to an elevation at which the rotating installation (4) is “arranged between” the first and second guiding sections.  That is to say that the supply path (7) is able to be moved to an elevation at which the rotating installation (4) is disposed lower than the first tool guiding section but higher than the second guiding section.  Furthermore, it is advised that a given bending tool (2) is able to be linearly moved out of and into the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock along the second guiding section.  
Haselbock through, doesn’t provide disclosure on the bending tool storage device for storing bending tools (2) of Figure 4 having a “second transfer device [that] is arranged in the first guiding section in its retracted position.”  Please be advised though that the bending tool storage device for storing bending tools (2) of Figure 4 comprises a first transfer device (9), 
	The bending tool storage device embodiment of Figure 7 of Haselbock; however, shows two vertically-separated storage units (3), each of which having a transfer magazine (5) and a rotating installation (4).  Please note that each of the two vertically-separated storage units (3) is also shown as having a respective transfer device (9).  Thus, the bending tool storage device embodiment of Figure 7 of Haselbock has first (9) and second transfer devices (9).  (It is noted that the first (9) and second transfer devices (9) are embodied like the transfer device (9) shown in Figure 6 of Haselbock).  Due to this configuration, upper and lower bending tools (2) can simultaneously be sent by the first transfer device (9) and the second transfer device (9) to the associated bending press (20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock with a second transfer device (9), in accordance with the disclosure of the bending tool storage device embodiment of Figure 7 of Haselbock, so as to enable the vertically-separated plurality of storage units (3) of the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock to simultaneously send upper and lower bending tools (2) to the bending press (20) associated therewith.  In making this modification, the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock comprises each 
Thus, the modified bending tool storage device comprises a second transfer device (9).  Due to the ability to vertically displace the supply path (7), the second transfer device (9) is capable of being used with each of the two tool guides (17) of the supply path (7).  As a result, at least the shuttle (22) of the second transfer device (9), when in a retracted position, is able to be arranged within the first guiding section of the upper one of the two tool guides (17) of the supply path (7).  Furthermore, the second transfer device (9) is capable of moving a given bending tool (2) out of and into the modified bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock along the second guiding section of the lower one of the two tool guides (17) of the supply path (7).   

Claim 26:  With regards to the first transfer device (9), it comprises a drive in the form of a tension and/or pressure transmission means (23).  As to the rotating installation (4), it is disclosed as being able to be rotated individually [EPO Machine Translation, paragraph 0025] by its own rotary drive (19) [EPO Machine Translation, paragraph 0073].  Please be advised that the drives of the first transfer device (9) and the rotating installation (4) are controlled by a controller (24) [EPO Machine Translation, paragraph 0073].  
Haselbock through, doesn’t provide disclosure on the bending tool storage device for storing bending tools (2) of Figure 4 having a “second transfer device”  Please be advised though that the bending tool storage device for storing bending tools (2) of Figure 4 comprises a plurality of storage units (3) that are vertically separated in the shelf-type rack (1).  As was advised in the rejection of claim 1, each storage unit (3) can be embodied as shown in Figure 5.  
	The bending tool storage device embodiment of Figure 7 of Haselbock; however, shows two vertically-separated storage units (3), each of which having a transfer magazine (5) and a rotating installation (4).  Please note that each of the two vertically-separated storage units (3) is also shown as having a respective transfer device (9).  Thus, the bending tool storage device embodiment of Figure 7 of Haselbock has first (9) and second transfer devices (9).  (It is noted that the first (9) and second transfer devices (9) are embodied like the transfer device (9) shown in Figure 6 of Haselbock).  Due to this configuration, upper and lower bending tools (2) can simultaneously be sent by the first transfer device (9) and the second transfer device (9) to the associated bending press (20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock with a second transfer device (9), in accordance with the disclosure of the bending tool storage device embodiment of Figure 7 of Haselbock, so as to enable the vertically-separated plurality of storage units (3) of the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock to simultaneously send upper and lower bending tools (2) to the bending press (20) associated therewith.  In making this modification, the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock comprises each of first (9) and second transfer devices (9), each of which is embodied like the transfer device (9) shown in Figure 6 of Haselbock.  
Lastly, since the second transfer device (9) is embodied like said transfer device (9) shown in Figure 6 of Haselbock, said second transfer device (9) comprises a drive in the form 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722